Citation Nr: 1728451	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1990 to June 1993 with service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. From July 2006 to January 21, 2011, the Veteran was service-connected for post traumatic stress disorder (PTSD) rated as 30 percent disabling, low back strain rated as 10 percent disabling and 20 percent disabling from January 2010 forward, and left foot fracture rated as noncompensable, excluding periods covered by a temporary total rating; the Veteran had a combined rating of 40 percent during this period.

2. From January 21, 2011 to May 11, 2011, the Veteran was service-connected for PTSD rated as 50 percent disabling, low back strain rated as 20 percent disabling, right lower extremity radiculopathy rated as noncompensable, left lower extremity radiculopathy rated as noncompensable and left foot fracture rated as noncompensable; the Veteran had one disability rated at 40 percent or more and a combined rating of 60 percent during this period.  

3. From May 11, 2011 forward, the Veteran has been service-connected for PTSD rated as 50 percent disabling, low back strain rated as 10 percent disabling from October 22, 2012 forward, left lower extremity radiculopathy associated with low back strain rated as 10 percent disabling,  right lower extremity radiculopathy associated with low back strain rated as 10 percent disabling, and left foot fracture rated as noncompensable; the Veteran had one disability rated at 40 percent or more and a combined rating of 70 percent during this period. 

4. The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment. 


CONCLUSION OF LAW

1. For the entire period on appeal, the criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In August 2012 the Veteran was provided notice as to the necessary elements to substantiate his claim for TDIU. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As this letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in January 2011, October 2012, and March 2015. 

The Board notes that the Veteran was scheduled for VA examination in April 2016. However, he failed to appear for the examination and neither the Veteran nor his representative has contended that he did not receive notice of the examination. The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street. If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original claim, regulations provide that the claim will be decided on the evidence of record. 38 C.F.R. § 3.655 (b) (2016). Given the Veteran's choice not to submit to a VA examination as to occupational impairment, the Board finds that no further action is necessary to meet the requirements of the VCAA. Id.; see also 38 C.F.R. § 3.655 (b).
The examinations of record were adequate because the examiners considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was most recently before the Board in January 2016. In addition, the case was previously remanded in October 2015. The case was most recently remanded in January 2016 for additional development and to afford the Veteran a VA examination. Correspondence was sent to the Veteran in March 2016 requesting identification and authorization for release of any outstanding treatment records.  See March 18, 2016 VA correspondence. The Veteran was notified of a scheduled VA examination in March 2016, but failed to attend the April 2016 VA examination. Notice of the examination was sent to the Veteran's address of record. The Veteran was provided notification of this missed examination in the June 2016 supplemental statement of the case (SSOC), as was his representative. Neither the Veteran nor his representative has provided any indication that the April 2016 VA examination was missed for good cause. Additionally, the Veteran has not identified and authorized for release any outstanding treatment records. As such the Board finds there has been substantial compliance with the prior remand. 

III. TDIU

The Veteran served as a U.S. Army artilleryman.  Service personnel records show that he is a high school graduate and attended four years of junior college education completing 30 semester hours prior to service.  

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected PTSD, low back disability and associated right and left lower extremity radiculopathy.  He reported that he had last worked in 2007 as a commercial vehicle driver.  See January 2015 Application for Increased Compensation Based on Unemployability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran does not meet the threshold requirements for the entire period on appeal. The Board will distinguish and discuss below periods on appeal where the Veteran did and did not meet the threshold requirements.  Prior to May 11, 2011, excluding the period covered by temporary total ratings, the Veteran did not meet the threshold requirements for TDIU. From July 2006 to January 21, 2011 the Veteran was service-connected for PTSD rated as 30  percent disabling, low back strain rated as 10 percent disabling and 20 percent disabling from January 2010, and left foot fracture rated as noncompensable, excluding the period covered by temporary total ratings; the combined rating during this period was 40 percent. Then from January 21, 2011 forward, the Veteran was service-connected for PTSD rated as 50 percent disabling, low back strain rated as 20 percent disabling, right lower extremity radiculopathy rated as noncompensable, left lower extremity radiculopathy rated as noncompensable and left foot fracture rated as noncompensable; the Veteran has one disability rated at 40 percent or more and a combined rating of 60 percent. For these periods the Veteran did not meet the threshold requirement for TDIU. 38 C.F.R. § 4.16(a). 

Prior to May 11, 2011 the Veteran's claim for entitlement to TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below. Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). During this period the total combined rating was 40 percent and 60 percent, with one service-connected disability rated as 50 percent at maximum. The Veteran did not have one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent and a combined rating of 70 percent or more during this period. Therefore, for this period the criteria for TDIU under 38 C.F.R. § 4.16 (a) are not met.
The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As such, entitlement to TDIU is denied, for this period, as the Veteran does not meet the threshold requirements. 

From May 11, 2011

From May 11, 2011 forward, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD rated as 50 percent disabling from January 21, 2011 forward, left lower extremity radiculopathy associated with low back strain rated at 10 percent from May 11, 2011 forward, right lower extremity radiculopathy associated with low back strain rated as 10 percent disabling from May 11, 2011 forward, low back strain rated as 10 percent disabling from October 22, 2012 forward and left foot fracture, third and fourth metatarsals rated as noncompensable. The Veteran reports he is unable to work as a result of his service-connected PTSD, and low back disabilities. 

In this case the Veteran served in the Army from April 1990 to June 1993 as a cannon crew member. See DD 214. After service the Veteran reported working as a mechanic from 1993 to 1998 and after obtaining his commercial driver's license (CDL) working as a truck driver from 1998 to 2002. The Veteran reported working for several companies during this time as he would often be fired for failure to show up to work. Then from 2005 to 2007 the Veteran reported working as a local truck driver, but had difficulty loading and unloading the trucks due to ongoing back pain. The Veteran reported that he has not tried to obtain employment since last working in 2010.  See January 2015 Application for Increased Compensation Based on Unemployability.  

The Veteran reported he stopped working as a CDL driver in 2007 due to his worsening service-connected disabilities. See January 2015 Application for Increased Compensation Based on Unemployability.  In October 2012, a VA clinician noted that the Veteran enjoyed playing video games, suggesting some level of knowledge in the operation of a computer.  In August 2013, the Veteran reported recently starting a new business. See August 20, 2013 VA mental health treatment record. Further, the Veteran consistently reported that he was the primary caregiver for his mother from February 2012 until her death in early 2015. See Veteran statement January 2015.  In an October 2015 mental health treatment encounter, the Veteran reported that he was performing community service as a condition of probation.   

The Veteran was afforded a VA PTSD examination in January 2011. The Veteran reported difficulty sleeping and concentrating, and a depressed mood. See January 2011 VA PTSD examination.  The Veteran reported being employed for one week in October 2009, and quitting after his employer made abusive comments towards him. The examiner noted the Veteran made appropriate eye contact and was cooperative during the examination, and he is able to maintain minimal personal hygiene and complete activities of daily living. On the mental status examination, the Veteran was oriented to person, place and time. He reported experiencing ongoing depression, anxiety and panic attacks two to three times a week. The examiner noted a diagnosis of PTSD and major depressive disorder and a global assessment of functioning (GAF) of 46 were reported. The examiner noted reduced reliability and productivity due to PTSD signs and symptoms. Id. 

Then, the Veteran was afforded a VA mental health examination in October 2012. The Veteran reported depressed mood, anxiety, mild memory loss, difficulty sleeping, irritability, difficulty concentrating, hypervigilance and decreased interest in activities. See October 2012 VA examination. The examiner noted a diagnosis of PTSD, depression, marijuana dependence and cocaine dependence in remission. The examiner noted the Veteran's depression is secondary to his PTSD. Occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior and self-care was noted. As to employability the Veteran reported he has not worked since 2010. The Veteran reported quitting his prior employment due to difficulties getting along with his boss. The examiner noted that from 2005 to 2007 the Veteran had previously worked as a truck driver and quit due to difficulty loading and unloading trucks. The examiner found that it was less likely than not that the Veteran is unable to secure and maintain gainful employment.  Id. 

Next, in October 2012 the Veteran was afforded a VA examination as to his left foot fracture. The Veteran reported on and off left foot pain that radiates at times. See October 2012 VA examination. The examiner noted the Veteran reported being able to stand for 45 minutes before needing a short break, and experiencing flare-ups which result in increased pain and the need to rest. The examiner noted that the Veteran reported in his last job as a mechanic he would have to take frequent breaks to rest his foot. The examiner noted that the Veteran's left foot disability would not hinder his employment as a driver or mechanic. The examiner noted that while the Veteran would need to be able to take frequent breaks during periods of increased pain sedentary work would be possible. Id. 

Then, the Veteran was afforded a VA low back examination in October 2012. The Veteran reported increased low back pain that radiates down both legs. See October 2012 VA examination. The Veteran reported receiving ongoing pain management and using an over the counter back brace. The Veteran reported standing is limited to 30 to 45 minutes and he is unable to perform heavy lifting. The examiner noted the Veteran's low back disability does impact his ability to work. It was noted when the Veteran was working as a driver he had difficulty with heavy lifting and had to limit lifting. Additionally, while working for a short period of time as a mechanic the Veteran had to take frequent breaks to rest his back every 45 minutes. However, the examiner found that the Veteran's low back disability would not preclude him from working. It was noted the Veteran would need work that did not involve repetitive heavy lifting, bending or stooping, and the examiner noted heavy manual labor would not be advisable. However, the Veteran would be able to perform sedentary and light to medium labor that does not require repetitive lifting, bending, stooping or carrying and allowed for frequent breaks. Id. 

Next, the Veteran was afforded a VA low back examination in March 2015. The Veteran reported low back pain with prolonged sitting, standing and walking. See March 2015 VA examination. The examiner noted forward flexion was to 90 degrees or more with no evidence of painful motion, extension was to 10 degrees with no objective evidence of painful motion. Right lateral flexion and left lateral flexion was to 20 degrees respectively with no evidence of painful motion. No muscle atrophy was noted and the reflex and sensory examination noted no radiculopathy or neurological abnormalities. The examiner noted that the Veteran's low back disability does not impact his ability to work. The examiner did note that flare-ups result in pain and as such the Veteran is unable to lift heavy objects or engage in prolonged standing or walking. The examiner noted that the Veteran can walk, stand, and lift as tolerated during a normal work day. Id. 

In addition, the Veteran was scheduled for a VA examination in April 2016. In January 2016 the Board remanded the Veteran's claim to afford the Veteran a VA examination, for which the Veteran failed to appear. The Veteran was provided notice of a pending VA examination in March 2016 VA correspondence, additionally notice as sent to the Veteran's address of record notifying him of the date of the VA examination. Lastly, in the June 2016 SSOC the Veteran and his representative were provided notice of the missed April 2016 VA examination. Neither the Veteran nor his representative has provided good cause on his failure to attend the scheduled examination. As noted above the duty to assist is not a one-way street. If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original claim, regulations provide that the claim will be decided on the evidence of record. 38 C.F.R. § 3.655 (b) (2016). 

VA treatment records have been associated with the claims file.  VA treatment records note ongoing mental health treatment relating to the Veteran's PTSD and depression. Further, the Veteran reported in April 2013 that he was the primary caregiver for his mother and this kept him from seeking outside employment. In June 2015, the Veteran reported increased depression and passive suicidal ideation, without a plan or intent since his mother died. See June 30, 2015 VA treatment record. Additionally, the Veteran has reported that his ongoing low back disability and pain prevent him from working. See April 24, 2013 VA treatment record. Further, the Veteran has reported he no longer has his driver's license due to outstanding surcharges and fines. See July 2015 VA mental health treatment note. 

Based on the evidence of record there is no indication that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities at any time during the period of the appeal. In this case, the weight of competent evidence is that the Veteran's service-connected disabilities do not render him unable to secure and follow substantially gainful employment. The Board may not consider the Veteran's non service-connected substance abuse and prior criminal charges in determining where the Veteran is unable to obtain employment.  In this regarding, the October 2012 VA mental health examination noted that the Veteran's service-connected PTSD does not render him unable to secure and maintain substantially gainful employment. The examiner noted occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and concentration, the examiner found that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment. 

As to the Veteran's low back and left foot disability the VA examiner in October 2012 noted the Veteran's low back disability does not impact his ability to work. See October 2012 VA examination. The examiner noted that when the Veteran was working as a delivery driver he had difficulty with heavy lifting and limited his lifting. However, the examiner found that the Veteran would be able to perform work that did not involve repetitive heavy lifting, bending or stooping. While heavy manual labor would not be advisable the examiner noted that the Veteran would be able to perform sedentary and light to medium labor that does not require repetitive lifting, bending, stooping or carrying, and allowed for breaks.  Further, the VA examiner in March 2015 noted that while the Veteran is unable to lift heavy objects or engage in prolonged standing or walking the Veteran can walk, stand and lift as tolerated during a normal work day. As noted above, the Veteran failed to appear at the April 2016 VA examination.  As such the claim will be decided based on the evidence of record. 

The Board notes that the Veteran has reported increased depression and symptoms of PTSD since his mother passed away in 2015. However, the Veteran had reported maintaining relationships with his neighbors, continuing to care for his dogs and has taken steps to have his driver's license reinstated. Further, prior to his mother's death in 2015 the Veteran was her primary caregiver. The Veteran reported he cooked cleaned, maintained the home and transported his mother to appointments. The Board notes that while it is not in dispute that the Veteran is unable to perform heavy manual labor, there is no indication that he is unable to perform sedentary work or light duty work that allows for breaks. Specifically the Veteran was his mother's primary caregiver for many years, and this skill could translate to work in the health care field. In addition, the Veteran had prior experience as a mechanic and a truck driver. The Veteran's most recent employment was working as a mechanic, which he reported leaving due to not getting along with his boss. The Board notes that the Veteran has reported that he does not have a valid driver's license and thus is unable to work as a truck driver. However, there is no indication that the Veteran does not have a driver's license as a result of his service-connected disabilities. Rather, the evidence of record indicates that the Veteran has not at times had a current license as a result of outstanding fines. The Board notes that without a valid license the Veteran would be unable to engage in employment as a professional driver; however there is no indication that such is a result of his service-connected disabilities. 

While the Board acknowledges the Veteran's service-connected disabilities have had some effect on his occupational functioning, the preponderance of the evidence does not support his contentions that his service-connected PTSD, low back and foot disabilities have precluded his participation in all forms of substantially gainful employment.  However, the assigned respective evaluations for his PTSD and low back disability, right and left lower extremity radiculopathy are intended to reflect such occupational impairment. See 38 C.F.R. § 4.10. 

The Board has considered the Veteran's statements regarding his ongoing symptoms and the impact these have on his employability. The Veteran has noted that he has had difficulty obtaining employment or was unable to obtain employment in part due to being the primary caregiver for relatives and his prior imprisonment.  Even though he lost his driver's license for legal reasons, he is mentally and physically able to leave the home and operate a vehicle.  He completed 30 semesters of college education and is able to perform court-ordered community service.  He is able to communicate and use personal computers.  Therefore, the more probative evidence of record is against the claim. The Board has afforded great probative value to the opinions of the VA medical professionals who examined the Veteran and thoroughly reviewed the claims file. 

Further, all of the VA examination reports and treatment records clearly indicate the Veteran's service-connected disabilities resulted in some as opposed to total occupational impairment. The preponderance of the evidence does not support the Veteran's contentions that his service-connected disabilities have precluded his participation in any form of substantially gainful employment. 

In sum, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment. Therefore, a grant of TDIU is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.

ORDER

For the entire period on appeal, entitlement to TDIU, as due to the Veteran's service-connected disabilities is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


